224 F.2d 52
55-2 USTC  P 49,152
Iley WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 12243.
United States Court of Appeals Sixth Circuit.
June 9, 1955.

Iley Williams, in pro. per., Webster W. Posey, Cincinnati, Ohio, for appellant.
Hugh K. Martin and George S. Heitzler, Cincinnati, Ohio, for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal from the order of United States District Judge Druffel denying appellant's motion to vacate sentence has been duly heard and considered; and it appearing that appellant was convicted for violating section 2593(a), Title 26, U.S.C.A., making it a crime for a transferee of marihuana to possess that narcotic drug without having complied with the lawful requirements as to payment of tax and production of the required order forms, there is no force in the argument of appellant that the codifying Act of February 10, 1939, repealed all laws or parts of laws embodied in the 1937 Marihuana Tax Act;


2
And it appearing after full consideration of the facts of the case that there was no arrest and seizure of appellant in violation of the Fourth Amendment to the Constitution of the United States, the judgment of the district court is affirmed upon the authority of United States v. Rabinowitz, 339 U.S. 56, 70 S.Ct. 430, 94 L.Ed. 653, and in accord with United States v. Williams, 2 Cir., 161 F.2d 835; Cf. Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543; Aquello v. United States, 269 U.S. 20; United States v. Lindenfeld, 2 Cir., 142 F.2d 829; Gibson v. United States, 80 U.S.App.D.C. 81, 149 F.2d 381;


3
And it is so ordered.